Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
*789Petitioner was found guilty of violating the prison disciplinary rule that prohibits assault on a fellow inmate. He challenges the determination of his guilt on the ground that it was not based upon substantial evidence. We disagree. Included in the evidence introduced against petitioner at the disciplinary hearing was the misbehavior report describing the group assault which left the inmate victim in a comatose state resulting from a serious head injury. Also in evidence was a confidential memorandum in which an inmate informant identified petitioner as a participant in the assault. The record discloses that the Hearing Officer made an independent assessment of the informant’s reliability before admitting his statements as evidence of petitioner’s guilt (see generally, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 117). In addition, three correction officers gave testimony that was consistent with both the misbehavior report and the confidential memorandum. Such proof was sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We have examined petitioner’s remaining contentions and find them to be without merit or unpreserved for our review.
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.